Citation Nr: 0922908	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for head, neck, shoulder, 
back, hip, knee, and tremor disorders as residuals of a 
motorcycle accident.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1986 to 
April 1986, and from January 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2007, the Veteran 
testified before the undersigned Veterans Law Judge at a 
travel board hearing in St. Paul, Minnesota.

This matter was previously before the Board in February 2008, 
at which time the Board remanded the case to the RO with 
instructions to obtain additional medical records and to 
readjudicate the Veteran's back claim.  The RO readjudicated 
the back claim, but, as discussed below, did not adequately 
attempt to obtain all medical records that the Veteran has 
identified.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim is based on an alleged motorcycle 
accident that he asserts occurred in either September or 
October of 1987, while he was stationed at Fort Stewart, 
Georgia.  The Veteran has indicated that he received 
treatment at Tuttle Army Health Clinic, Winn Army Hospital, 
and Lloyd C. Hawks Troop Medical Center, all of which are 
located at Fort Stewart.  

Prior to February 2008, the RO had attempted to obtain 
medical records from these three medical facilities for the 
period from September 15, 1988, to November 15, 1988, a 
period of time during which the Veteran was stationed in 
Germany.  The Board's February 2008 remand requested that the 
RO attempt to obtain the Veteran's treatment records for the 
period in which he alleges he was injured.  In order to 
assure that the RO was attempting to obtain records for the 
correct period of time, the RO was to ask the Veteran to 
specify the correct two month period during which the alleged 
accident occurred.  If the Veteran provided a particular time 
frame, the RO was to use that period of time; if the Veteran 
did not respond to the request from the RO for a definite 
time frame, the RO was to use the period of September 1, 
1987, to October 31, 1987, which is the period of time 
indicated by the Veteran at his travel board hearing.  

The RO sent the Veteran a letter, in which the Veteran was 
asked to provide a two-month period during which the alleged 
motorcycle accident occurred.  The Veteran did not respond.

Thereafter, the RO submitted a request to the National 
Personnel Records Center (NPRC), seeking to obtain treatment 
records for the Veteran for the period of September 1, 1987, 
to October 31, 1987.  The July 2008 response from the NPRC, 
however, was inadequate.  The NPRC indicated in its response 
that the "index on file failed to show a Tuttle Army Health 
Clinic."  A similar response was obtained for the Lloyd C. 
Hawks Troop Medical Center: "index on file failed to 
identify any hospital for Lloyd C. Hawks."  Notably, the 
NPRC was able to locate Tuttle Army Health Clinic and Lloyd 
C. Hawks Troop Medical Center in December 2007 when 
requesting records for the Veteran for the period from 
September 15, 1988, to November 15, 1988.  It is not clear 
why NPRC was unable to locate those facilities in the July 
2008 records search.  

The July 2008 response concerning the Winn Army Hospital was 
also inadequate.  According to NPRC's response regarding the 
search for records at Winn Army Hospital for the period of 
September 1, 1987, to October 31, 1987, "a search of Ft. 
Steward 1987 was conducted, but no C/R was located."  The 
Board is unable to discern from this response whether the 
Winn Army Hospital records were searched.  Also, the Board is 
not clear on what "C/R" means.

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Because there is no evidence that efforts to obtain the 
highly relevant medical records have been exhausted, a 
further remand is required.  In effect, the NPRC has failed 
to comply with the February 2008 remand, as it has not 
completed the requested development for medical records for 
the period in question.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Id. 

In order to comply with the Board's February 2008 remand, a 
new records search must be performed at all three facilities 
for the period of September 1, 1987, to October 31, 1987.  
The RO should not accept a response from NPRC that is unclear 
or fails to recognize the existence of the three facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request all of the Veteran's pertinent 
medical records from Tuttle Army Health 
Clinic, Winn Army Hospital, and Lloyd C. 
Hawks Troop Medical Center, for the period 
of September 1, 1987, to October 31, 1987.  
The RO should associate all medical 
records received from the NPRC with the 
Veteran's claims folder.  If the requested 
search is negative, the results should be 
set forth in a clear and unequivocal 
manner.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

